DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radocchia et al, US 2016/0358186.

As per claim 18, it is disclosed of a distributed ledger server (paragraph 0004, lines 1-6 & 11-12) comprising:
a memory to store a database of network locations associated with registered network devices, the network locations each indexed against a public key and a hardware fingerprint (unique identifier stored in a registry)(paragraph 0005, lines 7-13 & 23-27; paragraph 0020, lines 1-9; and paragraph 0021, lines 1-5); and

receive a request from a first network device (client device) to look up a public key and a second hardware fingerprint for a second network device (identity of things devices) with which the first network device requests to communicate (paragraph 0004, lines 1-6 and paragraph 0005, lines 7-13 & 23-27);
authenticate the first network device based on at least the network location of the first network device and as having previously registered (paragraph 0005, lines 7-13 & 23-27 and paragraph 0040, lines 1-14);
retrieve, from the database, the public key and the second hardware fingerprint that are indexed in association with the second network device (paragraph 0005, lines 7-13 & 23-27 and paragraph 0040, lines 1-14); and
respond, to the request of the first network device upon successful authentication of the first network device, by transmission of the public key and the second hardware fingerprint to the first network device (paragraph 0005, lines 7-13 & 23-27 and paragraph 0040, lines 1-14).
As per claim 19, it is disclosed wherein the processing device is further to:
receive a request from the second network device to look up a public key and a first hardware fingerprint for a first network device (paragraph 0005, lines 23-27);
authenticate the second network device based on at least the network location of the second network device and as having previously registered (paragraph 0005, lines 7-13 & 23-27 and paragraph 0040, lines 1-14);
retrieve the public key and the first hardware fingerprint that are indexed in association with the first network device (paragraph 0005, lines 7-13 & 23-27 and paragraph 0040, lines 1-14); and

As per claim 20, it is taught wherein the database is further to index, again the network locations of the authenticated network devices, at least one of encryption keys, domain names, geographic (proximity) locations estimated from the network locations, and a set of vaulting keys for entry into a distributed ledger (paragraph 0004, lines 1-6 & 11-12 and paragraph 0040, lines 1-14).
Allowable Subject Matter
Claims 1-17 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 1, it was not found to be taught in the prior art of generating, by a first network device, a first contextual-identifier message authentication code (CIMAC) signature that encodes, within a first hash value, a first contextual hash-based message authentication code (HMAC), a one-time password, and a public key associated with a second network device; requesting, by the first network device using the first CIMAC signature, encrypted communication with the second network device; validating, by the first network device using the public key, a second hardware fingerprint of the second network device, and a second network location of the second network device, a response from the second network device that includes a second CIMAC signature specific to the second network device; and beginning, between the first network device with the second network device, encrypted communication in response to validating the second CIMAC signature.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al, US 2019/0140844 is relied upon for disclosing of using identity linked information that comprises a one-time password, a passcode from the using device running a HMAC based one-time password, a key from the user device, and an identifier associated with the device connected service provider device, see paragraph 0024.
Kahoul et al, US 2019/0007218 is relied upon for disclosing of activating a signature key by transmitting a key identifier, computing a one-time password, and then returning the key identifier, one-time password, and a data hash, see paragraph 0031.
Meadow, US 2019/0120929 is relied upon for disclosing of deriving authentication from a combination of unique identifiers for a reference location of the transmitters and of a public key (PKI) associated with a device, see paragraph 0179.  The teachings further disclose of application to an Internet of Things (IoT) by capturing internal states and external environment information, see paragraph 0404.

Benayed et al, US 2020/0036712 is relied upon for disclosing of verifying that a client device was at a location at a given point in time, and is recorded in a blockchain, see paragraph 0114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431